MEMORANDUM **
This is an appeal of the district court’s July 13, 2007 order denying appellant’s post-judgment motions for production of evidence.
The government appears to believe erroneously that this is a direct appeal of appellant’s conviction or sentence. If this were such a direct appeal, it would be untimely because the amended judgment was entered on August 11, 2006. In addition, the Notice of Appeal expressly states that appellant is seeking review of the district court’s July 13, 2007 order denying his post-judgment motions for production of evidence.
A review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.